United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1097
                                   ___________

Lula M. Lewis,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the Northern
                                      * District of Iowa.
Michael J. Astrue,                    *
Commissioner of Social Security,      * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: January 6, 2010
                                Filed: January 8, 2010
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.


       Lulu M. Lewis appeals the district court’s1 order affirming the denial of
disability insurance benefits. Following our de novo review of the record, we reject
Lewis’s assertions of error and find that the administrative law judge’s decision is
supported by substantial evidence on the record as a whole. See Davidson v. Astrue,


      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa, adopting the report and recommendations of the Honorable Paul A.
Zoss, United States Magistrate Judge for the Northern District of Iowa.
578 F.3d 838, 841-42 (8th Cir. 2009) (standard of review). Accordingly, we affirm.
See 8th Cir. R. 47B.
                      ______________________________




                                       -2-